DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 10-12, 22 and 26-27 are pending, of which claims 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 10-11, 22 and 26-27 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-11, 22 and 27 and elected species are rejected under 35 U.S.C. 102(a) (1) and 35 U.S.C. 102(a) (2) as being anticipated by Jensen (US 2,550,254).
Jensen discloses an orange, yellow or red extract (depending on solvent, such as methanol, ethanol etc.; i.e. the composition comprising ethanol, i.e. a beverage) from ground avocado (same material used in the instant specification to extract the compounds of the instant claims and of same color) pits that is extracted with a solvent (Example 1 lines 15-20, column 5 lines 28-43), and is an edible material as claimed, because it is used as an antibacterial food additive and diluted with water, i.e. solubilized in water (a beverage)  or with solvent, such as ethanol (a beverage) or a dry food product or in chocolates, pastries etc. (col 3 and 4-Test 1 and 2; column 5 lines 28-43; column 6 lines 56-65).   The   claimed   compound   is considered to be inherently present in the extract, and have properties of imparting color to a substrate; is a dye solution (with a yellow, red or orange color (col 3, example 1 and col 5) as the extract is extracted from the same material as described in the instant specification, avocado and possess same color (also described in the instant specification and instant claims). In addition, the cited prior art is silent about any polyphenol oxidase in the extract, which also reads on the instant claims. In addition, the fact that extract in solvents such as ethanol etc. exhibit same color and not brown, as in the instant specification, claims and also provided by the applicant in remarks, filed on 08/06/2021, the extract of the cited prior art containing compound of the instant claims is also in absence of any polyphenol oxidase. Further, as provided in the instant specification, paragraph 0185, 0195 and 0224, that when the compound is at pH such as 2.5 extract gives deep red, yellow color and higher pH gives brown color. Thus, the red, yellow or orange extract of the cited prior art obtained from same source as in the instant specification and claims comprises same compound at pH below 4.  

Since the cited prior art reads on all limitations of the instant claims 10-11, 22 and 27, these claims are anticipated.
Allowable Subject matter
Claim 26 presents allowable subject matter over the cited prior art as the cited prior art is silent about the concentration in the composition.
Objection
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks, and amendment, filed on 03/15/2022, have been fully considered but not found persuasive.
Applicant argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623